             Case 1:20-cv-02237-BR       Document 1      Filed 12/22/20     Page 1 of 3




BILLY J. WILLIAMS, OSB #901366
United States Attorney
District of Oregon
JUDITH R. HARPER, OSB #903260
Assistant United States Attorney
Judi.Harper@usdoj.gov
310 West Sixth Street
Medford, OR 97501
Telephone: (541) 776-3564
Attorneys for United States of America



                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                     MEDFORD DIVISION

UNITED STATES OF AMERICA,                                 1:20-cv-02237-BR

        Plaintiff,

        v.                                                COMPLAINT, in rem,
                                                          FOR FORFEITURE
$200,470.00 U.S. CURRENCY, in rem,

        Defendant.



        Plaintiff, United States of America, by Billy J. Williams, United States Attorney for the

District of Oregon, and Judith Harper, Assistant United States Attorney, for its complaint in rem

for forfeiture, alleges:

                                                 I.

        This Court has subject matter jurisdiction, in rem jurisdiction, and venue pursuant to

21 U.S.C. § 881; 28 U.S.C. §§ 1345, 1355, 1356, and 1395; and 19 U.S.C. § 1610.



Complaint in rem for Forfeiture                                                             Page 1
          Case 1:20-cv-02237-BR          Document 1       Filed 12/22/20     Page 2 of 3




                                                   II.

       Defendant, in rem, $200,470.00 U.S. Currency, was seized in the District of Oregon, and

is now and during the pendency of this action will be within the jurisdiction of this Court.

                                                   III.

       Defendant, in rem, $200,470.00 U.S. Currency represents proceeds traceable to an

exchange for controlled substances or was used or intended to be used to facilitate such a

transaction in violation of 21 U.S.C. § 841(a)(1), and is forfeitable to the United States pursuant

to the provisions of 21 U.S.C. § 881(a)(6), as more particularly set forth in the declaration of Jed

Rzegocki, Task Force Officer, Homeland Security Investigations, marked as Exhibit A, attached

and fully incorporated herein by this reference.

       WHEREFORE, plaintiff, United States of America, prays that due process issue to

enforce the forfeiture of defendant, in rem, $200,470.00 U.S. Currency, that due notice be given

to all interested persons to appear and show cause why forfeiture of these defendants, in

rem, should not be decreed; that due proceedings be had thereon; that these defendants be

forfeited to the United States; that the plaintiff United States of America be awarded its costs and

disbursements incurred in this action.

DATED: December 22, 2020.                     Respectfully submitted,

                                              BILLY J. WILLIAMS
                                              United States Attorney

                                              s/ Judith R. Harper
                                              JUDITH R. HARPER
                                              Assistant United States Attorney




Complaint in rem for Forfeiture                                                                Page 2
          Case 1:20-cv-02237-BR         Document 1      Filed 12/22/20     Page 3 of 3




                                       VERIFICATION




       I, Jed Rzegocki, declare under penalty of perjury, pursuant to the provisions of 28 U.S.C.

Section 1746, that I am a Task Force Officer with the Homeland Security Investigations and that

the foregoing Complaint in rem for Forfeiture is made on the basis of information officially

furnished and upon the basis of such information the Complaint in rem for Forfeiture is true as I

verily believe.



                                     s/Jed Rzegocki
                                     Task Force Officer Jed Rzegocki
                                     Homeland Security Investigations




Complaint in rem for Forfeiture                                                            Page 3
        Case 1:20-cv-02237-BR         Document 1-1       Filed 12/22/20      Page 1 of 14




                            DECLARATION of JED RZEGOCKI

       I, Jed Rzegocki, do hereby declare:

                               BACKGROUND/EXPERIENCE

       1. I am a Detective with the Oregon State Police Drug Enforcement Section. I have been

employed as an Oregon State Police Officer since July 1997. Further, as part of the Oregon State

Police Drug Enforcement Section, I am assigned to the Oregon-Idaho High Intensity Drug

Trafficking Area (HIDTA) Interdiction Team. I completed my initial Oregon State Police

training at the Oregon State Police Basic Officer Academy, in Warrenton, Oregon in 1997,

where I learned the skills necessary to conduct state criminal investigations, including

investigating crime scenes, interviewing witnesses and suspects, and writing reports and

affidavits. I am also cross designated as a Task Force Officer with the Department of Homeland

Security (DHS), Homeland Security Investigations (HSI) and have been a Task Force Officer

(TFO) with HSI since March 2018. As it relates to HSI, I am currently assigned to the Resident

Agent in Charge (RAC) Office located in Medford, Oregon. In March 2018, I attended the HSI

Task Force Officer Training in Seattle, Washington, which covered various topics including

federal-level criminal investigations incorporating money laundering investigations, drug

investigations, and evidence handling. During my tenure as a state and federal Task Force

Officer, I have investigated and/or participated in hundreds of investigations of money

laundering, narcotics trafficking, homicide, theft, burglary, and various other types of criminal

investigations. I have also acquired knowledge and information about the illegal drug trade and

the various means and methods by which it is furthered from formal and informal training, other

law enforcement officers and investigators, informants, individuals I have arrested and/or

interviewed, and my participation in other investigations.

Declaration of Jed Rzegocki                                                  Page 1
        Case 1:20-cv-02237-BR          Document 1-1      Filed 12/22/20     Page 2 of 14




       2. I have participated in searches of vehicle and premises and assisted in evidence

gathering by means of search warrant and consent. I have received training in investigating

money laundering and have had the opportunity to study and investigate numerous examples of

money laundering schemes specifically pertaining to the laundering of drug proceeds. I have

received training from the Oregon State Police and HSI regarding asset forfeiture and financial

investigations as well as training at conferences.

       3. I have participated in hundreds of investigations at the federal and state levels. These

investigations have pertained to narcotics trafficking and laundering drug proceeds as well as a

variety of criminal activities including bulk cash smuggling, drug trafficking,

possession/manufacture/distribution of various amounts of marijuana, methamphetamine,

cocaine, heroin, ecstasy, LSD, prescription pills and psilocybin mushrooms.

                            PURPOSE OF THIS DECLARATION

           4. This declaration is submitted in support of a civil complaint in rem for forfeiture

of $200,470 in U.S. currency seized from Matthew Patterson during a traffic stop on July 29,

2020, on State Route 140W (SR 140W) in the vicinity of milepost 50 in Klamath County,

Oregon. As discussed below, I believe there is probable cause to believe that the $200,470 is

subject to forfeiture pursuant to 21 U.S.C. § 881(a)(6), as it constitutes moneys intended to be

furnished by any person in exchange for a controlled substance or the proceeds traceable to an

exchange of controlled substance in violation of 21 U.S.C. § 841, specifically marijuana, a

schedule I controlled substance, or moneys used or intended to be used to facilitate any violation

of 21 U.S.C. § 841(a)(1), specifically the manufacture and distribution of marijuana.

       5. I have participated in this investigation and the following information is derived from

my personal observation, interviews, and review of physical evidence as well as review of

Declaration of Jed Rzegocki                                                  Page 2
        Case 1:20-cv-02237-BR          Document 1-1        Filed 12/22/20     Page 3 of 14




reports generated by other law enforcement officials and discussions with other investigators

who have personal knowledge of the matters covered in those reports, and from conversations

with persons who have personal knowledge of the events described herein. I have not included

all of the details of the investigation, only those facts that I believe necessary to demonstrate a

probable cause to proceed with civil forfeiture of the $200,470.

       6. I know from my training and experience that Oregon legalized the production and

sale of marijuana and that marijuana remains illegal in many U.S. States. Marijuana grown in

Oregon sells for far less in Oregon than it sells for in states where it remains illegal. In my

training and experience, I have found it common for marijuana grown in Oregon to be

transported to or sold in other states, often for cash. I am also aware that the production of hemp

is regulated in Oregon and that it is common to claim that what appears to be cash associated

with the sale of marijuana is from the sale of regulated hemp. I am also aware marijuana sells

for significantly more than legal hemp and that because hemp is legal, these sales are typically

documented like any other legal or regulated product.

                           SUMMARY OF THE INVESTIGATION

       7. On July 29, 2020, at approximately 7:52 PM, Oregon State Police (OSP) Sergeant

Hopson was working in a marked OSP patrol car traveling westbound, on SR 140 near mile post

60, which is marked as a 55 mile per hour speed zone. Sergeant Hopson observed a black

Chrysler Voyager minivan heading ahead of him, traveling in the same direction, going in excess

of 61 miles per hour, which is a violation of Oregon law. He was able to overtake the vehicle and

travel behind it; he observed further driving behavior, which included the vehicle straddling a

lane divider on a multi-lane portion of the westbound travel lanes near milepost 56. The van

operator reduced his speed to below the posted speed but failed to yield to vehicles traveling

Declaration of Jed Rzegocki                                                    Page 3
        Case 1:20-cv-02237-BR          Document 1-1       Filed 12/22/20     Page 4 of 14




behind it as required by Oregon law. Sergeant Hopson initiated a traffic stop in the vicinity of

mile post 50. The vehicle was bearing Pennsylvania license plate number LGE1852. Prior to

stopping the van, Sergeant Hopson conducted a license plate check of the vehicle and confirmed

it was a rental vehicle. Sergeant Hopson has conducted numerous investigations stemming from

his own traffic stops, over the past several years, that specifically included bulk marijuana

smuggling coming from the Southern Oregon area (Medford, Grants Pass, Cave Junction, etc.) as

well as persons transporting bulk US currency to this area of Oregon, from out of state, to

facilitate the purchase and illegal export of bulk marijuana to other states where he knows

marijuana can be sold at a significant profit.

       8. During the stop, Sergeant Hopson identified the driver as Matthew Patterson, the lone

occupant of the rental minivan. Sergeant Hopson observed a suitcase on the third row of seats

and a large cardboard box on the second row of seats, which raised his suspicion. He knew

minivans are commonly rented for excess cargo or multiple passengers, but the driver was alone

with minimal luggage. He knew rental vehicles are commonly used for marijuana trafficking for

a variety of reasons to include defeating license plate readers (LPR’s), reliable transportation,

and the renter not having to risk involving their personally owned vehicle (POV) in the

trafficking of narcotics or bulk cash. Sergeant Hopson knew minivans are generally more

expensive to rent than compact/economy cars, not as fuel efficient, and generally are not chosen

for cross-country trips for single occupants with minimal luggage. Based on his training and

experience, Sergeant Hopson knew persons involved in marijuana trafficking believe minivans

blend into normal traffic more so than smaller compact rental vehicles and believe they are less

likely to be pulled over by law enforcement officers. Furthermore, minivans are commonly

utilized for bulk marijuana smuggling for the cargo space.

Declaration of Jed Rzegocki                                                   Page 4
        Case 1:20-cv-02237-BR         Document 1-1       Filed 12/22/20      Page 5 of 14




       9. Sergeant Hopson knows SR-140 leads to areas of Oregon that are major source areas

of marijuana. He knew southern Oregon produces bulk marijuana and produces more marijuana

than Oregon citizens can consume. He is familiar with various other marijuana products such as

marijuana extract being produced in large quantities in these same areas. He knew most of this

marijuana leaves the State of Oregon, via the black market. He knew most of this marijuana

leaves via the highway system. He knew SR 140 is one of the more commonly used highways by

persons trafficking illegal marijuana, as it is the suggested route on GPS to travel to and from

many of the source/destination areas. He knew, typically speaking, large amounts of U.S.

currency travel west on SR 140 in order to purchase bulk marijuana, and bulk marijuana travels

east to the destination areas.

       10. Sergeant Hopson explained the reason for the traffic stop to Patterson and that the

conversation was recorded. He asked Patterson for his driver’s license, registration, insurance

and rental agreement; Patterson produced a New Jersey driver license in the name of Matthew J

Patterson. Patterson used his cell phone to provide an electronic vehicle rental agreement, which

showed the vehicle was rented in Boise, Idaho this same date (July 29, 2020) and it was due in

Newark, New Jersey on August 8, 2020. The estimated cost of this rental on the agreement was

just over $1,900. Patterson did provide the vehicle registration but was not sure if he accepted the

insurance from the rental company.

       11. Sergeant Hopson knew persons involved in marijuana trafficking often use the mail

or other delivery systems to avoid detection. He knew bulk currency is often mailed to source

areas such as Medford, Oregon. He also knew from training and experience that this money is

seized many times when mailed to source areas of marijuana. The large cardboard box in the van

had excessive taping on it and appeared new. The box was consistent with a normal size U-Haul

Declaration of Jed Rzegocki                                                  Page 5
        Case 1:20-cv-02237-BR         Document 1-1       Filed 12/22/20     Page 6 of 14




moving box. Based on his training and experience, Sergeant Hopson reasonably believed the

driver mailed bulk currency to Boise, Idaho, to lessen the chance of the currency being seized.

He believed the driver then flew to Boise to pick up the currency and would then use the

currency to purchase bulk marijuana. As a result of being in possession of bulk marijuana on the

return trip, the driver would not be able to fly home, which would explain the vehicle needing to

be returned in New Jersey. He knew plane tickets are currently very cheap. He knew it would be

substantially cheaper and make much more sense to fly to New Jersey than to rent a vehicle for

nearly $2,000 and drive across the country. Additionally, there would be additional expenses for

fuel, food and hotels.

        12. Patterson told Sergeant Hopson his address in New Jersey was still current. He said

he had Progressive Insurance and could obtain proof on his cellphone. He attempted to pull up

the insurance but was having difficulty. Sergeant Hopson asked Patterson how he got to Boise.

Patterson stated he flew. This confirmed Sergeant Hopson’s belief that Patterson had mailed the

box to himself. Sergeant Hopson asked the driver to bring his phone back to the patrol vehicle,

so he could obtain proof of insurance and Patterson complied. At the patrol vehicle, while

working on normal traffic stop procedures, Sergeant Hopson asked the driver where he was

headed. Patterson displayed signs of deceptive behavior when answering this question. He stated

he was going to see a friend, but quickly changed it to a cousin. Patterson stated that he was

going to Medford, Oregon. Sergeant Hopson asked how long he was staying in Medford,

Oregon. Again, Patterson displayed signs of deceptive behavior prior to telling him a “few days.”

The rental was due on August 8th, so Patterson’s trip details were consistent with marijuana

trafficking.



Declaration of Jed Rzegocki                                                  Page 6
        Case 1:20-cv-02237-BR         Document 1-1       Filed 12/22/20     Page 7 of 14




       13. Sergeant Hopson asked Patterson if he had ever been to Oregon. Patterson stated he

had, but he seemed bothered by the question. Sergeant Hopson asked, “this part or another part,”

but instead of telling him, he told him he went camping. Patterson also stated to Sergeant Hopson

he planned on camping on this trip. He was asked why he flew into Boise and not Medford and

Patterson said because it was cheaper. This was not logical considering the rental vehicle alone

was nearly $2,000. Sergeant Hopson knew there are several airports that would have been closer

to Medford (Medford, Portland, Reno, Eugene) than Boise; this meant the driver flew across the

country and was now driving approximately eight hours to visit his “cousin” prior to driving over

40 hours back to New Jersey instead of flying home.

       14. Sergeant Hopson asked Patterson for his cousin’s name. After an approximately three

second pause, he told him “Brian” while shaking his head, indicating no. Hopson recognized this

as deceptive behavior. Hopson asked if Patterson knew how to get where he was going. He said

he was going to the hotel that was in his GPS. Patterson said he was going to stay at the hotel.

Prior to this, he stated he was going camping.

       15. During the interaction with Sergeant Hopson, Patterson appeared to be sending text

messages. Sergeant Hopson noticed that Patterson became increasingly nervous and could

visibly see Patterson’s carotid artery pulsating rapidly. Sergeant Hopson asked him to stay off his

phone, so they could talk. He agreed and put his phone in his pocket. However, moments later,

he began using his phone again. Sergeant Hopson asked him why he was not flying back home to

New Jersey. Patterson stated he was going to go camping on the way back. Hopson asked where

he planned on camping. Patterson said he was going to camp in Salt Lake City and Wyoming.

Again, the rental was due to be returned on August 8th. Sergeant Hopson asked about the

cardboard box and Patterson claimed that it contained camping equipment.

Declaration of Jed Rzegocki                                                  Page 7
        Case 1:20-cv-02237-BR          Document 1-1      Filed 12/22/20     Page 8 of 14




       16. Sergeant Hopson asked the driver if he had a large amount of U.S. currency.

Patterson claimed that he did not. Hopson asked him again if he brought a large amount of

money to go camping, or to spend in Medford or to hang out with his cousin and Patterson said

he did not. Sergeant Hopson asked how much currency he had in the van and on his person.

Patterson stated he had what was in his wallet. Sergeant Hopson asked him why he would not

return the car in Boise and fly home. He told him, “That’s just how I set it up.” Sergeant Hopson

looked down at Patterson’s phone and observed he had connected a call with someone. Sergeant

Hopson told him he could end the call if he wanted. Patterson placed the phone back in his

pocket. Sergeant Hopson asked for his consent to search the van, Patterson denied consent.

Patterson was advised of his Miranda Rights and detained with handcuffs.

       17. Sergeant Hopson looked up Patterson’s rental history with Enterprise and noted a

rental in December 2019 from Reno, Nevada to Newark, New Jersey; the driver had the vehicle

for seven days and accumulated approximately 2,700 miles and the rental was $1,482.55, which

does not include gas, food, lodging, etc.

       18. When the probable cause search of the vehicle began after a cover officer arrived,

Sergeant Hopson located a backpack in the van that contained a black vacuum-sealed package.

Although the package contents were not visible, it was consistent with packaging containing US

currency. Loose currency was also located within the backpack. The large cardboard box had a

shipping label on it indicating it was shipped from New Jersey via UPS Second Day Air for pick

up at a Boise UPS store. Sergeant Hopson noted new camping items in the cardboard box that

appeared to be prop items. He opened the rear cargo door of the van and observed a large bag he

had previously seen when walking around the van. The bag was a large tent for multiple persons

with a lock on it. Sergeant Hopson cut the piece of zipper string that the lock was attached to and

Declaration of Jed Rzegocki                                                  Page 8
        Case 1:20-cv-02237-BR         Document 1-1      Filed 12/22/20     Page 9 of 14




opened the bag. He observed multiple vacuum-sealed packages under the tent. There were

additional packages within the tent. All packages were vacuum-sealed with a black material.

Several more bundles of U.S. currency, concealed within clothing items inside Patterson’s

suitcase, were located. In all, 14 vacuum-sealed packages of U.S. currency were located. Two

additional Apple iPhones were in the vehicle – one in the backpack and one under the radio. All

currency was seized as evidence. Sergeant Hopson located a receipt in the driver’s pocket, which

was later revealed to be the receipt when Patterson picked up the shipping box in Boise, Idaho

after he landed. The vehicle was towed and Patterson was transported to the Oregon State Police

Klamath Falls Patrol Office.

       19. I responded from the Central Oregon area to assist in the investigation. Oregon State

Police Drug Enforcement Sergeant Cliff Barden also responded and attempted an interview with

Patterson, but Patterson declined to make a statement. When I arrived at the Oregon State Police

Klamath Falls Patrol Office at about 11:20 p.m., I saw numerous vacuum-sealed bags of US

currency on the patrol room table. Using my assigned money counter, Sergeant Barden assisted

me with the currency count, which totaled $200,470. Of that currency, $9,000 had been in a

vacuum-sealed bag that had been located by Sergeant Hopson in the backpack and $10,950 had

been in a vacuum-sealed bag in a suitcase. Patterson had $750 in US currency in his wallet that I

hand-counted; that currency was not seized. The seized currency, in addition to being in vacuum-

sealed bags, was also bundled with rubber bands. This is consistent with the numerous other

money-laundering cases I have been involved with that tie to drug dealing and bulk cash

smuggling and is not the manner in which a financial institution disperses currency. The US

currency was placed into evidence bags and sealed and double-signed by Sergeant Barden and

Sergeant Hopson.

Declaration of Jed Rzegocki                                                Page 9
       Case 1:20-cv-02237-BR         Document 1-1       Filed 12/22/20     Page 10 of 14




       20. I seized the US currency as an HSI-TFO, told Patterson I was seizing the US

currency, and asked him to confirm his address and phone number, which he did. Patterson

respectfully declined to abandon the currency and declined to consent to have the data extracted

from his iPhones that were in his possession when he was arrested.

       21. Patterson was provided by Sergeant Hopson an Oregon State Police Property Report

form noting the seized items, including the currency and iPhones. Sergeant Hopson then

transported Patterson to a nearby hotel for lodging.

       22. The next day (July 30, 2020), I contacted then-HSI Special Agent Jarred Cronenworth

in Boise, Idaho and requested he go to the UPS store noted on the cardboard box from the rental

van and obtain information. The label had the sender as “Matt Patterson (646-675-4494)”, “The

UPS Store 6938 434 Kearny Ave NJ 07032” and was bearing tracking number

“1Z0F33560280731853”. SA Cronenworth investigated and told me he had been by the UPS

Store in Boise and confirmed Patterson signed for the box that was found in the van. I contacted

the UPS Store in Kearny, New Jersey from where the box was shipped. On August 8th, I

received a copy of the “Shipment Details” that shows it was shipped by Patterson (including

listing his name/address/phone number) to the UPS Store in Boise and “Hold for Pickup”. The

total to ship the box was “$406.56”, which was paid for by a chip-read credit card, verified by

PIN.

       23. In performing post-seizure follow-up, I located a Facebook page for Patterson. The

information on it was very limited, but it had two photos. One of which was of a female later

identified as Michelle Rozalski. On her Facebook page, it shows she is engaged to Patterson and

that she is a “Co-Founder at ZIANE Active”. In performing open-source inquiry into that



Declaration of Jed Rzegocki                                                 Page 10
       Case 1:20-cv-02237-BR          Document 1-1      Filed 12/22/20     Page 11 of 14




company, it appears to be an athletic apparel company (www.zianeactive.com) for women, but

nothing notes Patterson on the website.

       24. For Patterson, the address he listed on his driver license appears to be an apartment.

The address, using open-source information appears to have two businesses using the address:

“Gig & Pop Entertainment LLC” showing annual sales, as of July 2020, of $17,206 and lists

Patterson as the “Registered Agent” – this information is provided by “Dun & Bradstreet, Inc”.

I could not find a website for this company. New Jersey’s corporation searching website has it

listed as active with an incorporation date in February 2018. Another business at this address

listing Patterson as the “Registered Agent”, is “Inspire or Retire LLC”. The online presence I

located were on Facebook and on its own website: https://www.facebook.com/inspireorretire/

and www.inspireorretire.com/, both of which have minimal content and followers. Further, on

the stand-alone website, the “contact” page/button is disabled and on the Facebook page, it only

has ten (10) people “following”; New Jersey has it listed on their corporation search website as

being active with an initial filing in January 2019.

       25. I was granted a search warrant by Klamath County Circuit Court

Judge Alycia Kersey on September 9, 2020 for the three seized iPhones,

which included data extraction and analysis. When I reviewed the data that

was extracted for the iPhone that Patterson had on his person, I noted several

items of interest: in the “Images” portion of the phone, there were numerous

photographs of marijuana buds, bulk marijuana packaged for sale in clear

bags, and an image of a male dumping what appear to be black vacuum-sealed bags of marijuana

from a black garbage bag, onto the floor.



Declaration of Jed Rzegocki                                                  Page 11
        Case 1:20-cv-02237-BR           Document 1-1          Filed 12/22/20         Page 12 of 14




        26. There were several images of indoor and outdoor

marijuana grows in various stages of growth. One photo                                Image from Patterson phone


showed a sheet of paper that lists “carts oil” (with

various strains listed below it), and “edibles” with

strains below is. In another column that was

scratched out, the title of the column was “LA

Sales”; another column scratched out had the title

of “Shipping Funds Mailed”; and the last

scratched out column listed a title of “Shipping

Funds Wired”. “Carts” is a common term in the

marijuana industry for

“cartridges”, which are

highly concentrated

marijuana THC oil

encapsulated in a small,

often clear, cylinder that are

then used in a vaping

device. These concentrated       Image from Patterson phone Drug ledger image from Patterson phone

cartridges often have THC content that are 70-90% THC. “Edibles” is another marijuana

industry term for food items containing THC. Common edibles resemble the typical “gummy

bears” to bakery-quality cookies. To me, this showed a marijuana/marijuana products-related

business drug ledger.



Declaration of Jed Rzegocki                                                            Page 12
        Case 1:20-cv-02237-BR           Document 1-1      Filed 12/22/20       Page 13 of 14




       27. I also found “selfies”, images of Patterson and Rozalski, which showed possessory
                                                                      Image of packaging operation from
interest in the iPhone for Patterson.                                 Patterson phone

       28. In a cursory review of the data from two of

the three iPhones seized, I noted one phone had limited

data. The other phone had numerous images of

marijuana, marijuana for sale, marijuana products,

marijuana products for sale, and images of marijuana

grows. Several messages were exchanged with, yet to be

identified persons, advertising in plain language and drug slang

marijuana and marijuana products for sale. I am still attempting to

identify if Patterson is the true owner of these two iPhones.

       29. Matthew Patterson submitted an administrative claim for the
                                                                               Above three images from
money via an attorney. In his claim he stated, “Currency was in my             Patterson phone

possess when my rental vehicle was stopped by Klamath County Sheriff, searched, and currency

was seized. The currency was my profits of legal business transactions.” He provided no

documentation or other information supporting his claim or what type of “Legal business

transactions” or where the US currency was derived from other than drug proceeds of an illegal

marijuana sales business operating under the guise of “Gig & Pop Entertainment LLC”.

       30. Based on the above, and my training and investigative experience, I have probable

cause to believe that the $200,470 in U.S. Currency is subject to forfeiture pursuant to 21 U.S.C.

§ 881(a)(6), as it constitutes moneys intended to be furnished by any person in exchange for a

controlled substance or the proceeds traceable to an exchange of controlled substance in

violation of 21 U.S.C. § 841, specifically marijuana, a schedule I controlled substance, or

Declaration of Jed Rzegocki                                                      Page 13
       Case 1:20-cv-02237-BR         Document 1-1       Filed 12/22/20     Page 14 of 14




moneys used or intended to be used to facilitate any violation of 21 U.S.C. § 841(a)(1),

specifically the manufacture and distribution of marijuana.

       I declare under penalty of perjury that the foregoing is true and correct pursuant to

28 U.S.C. § 1746.

      Executed this 21st day of December 2020.


                                         s/Jed Rzegocki
                                         Jed Rzegocki
                                         Task Force Officer
                                         Homeland Security Investigations
                                         Detective-Oregon State Police




Declaration of Jed Rzegocki                                                  Page 14
                                 Case 1:20-cv-02237-BR                                   Document 1-2                   Filed 12/22/20                    Page 1 of 1
2JS 44 (Rev. 12/07)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a) PLAINTIFFS                                                                                              DEFENDANTS
 United States of America                                                                                      $200,470.00, U.S. Currency, in rem

     (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant               Klamath
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                       NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                              LAND INVOLVED.

   (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
 Judith R. Harper - United States Attorney's Office
 310 W. Sixth Street, Medford, OR 97501
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                           III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                            (For Diversity Cases Only)                                         and One Box for Defendant)
u 1    U.S. Government                   u 3 Federal Question                                                                        PTF         DEF                                          PTF      DEF
         Plaintiff                             (U.S. Government Not a Party)                           Citizen of This State         u 1         u 1      Incorporated or Principal Place      u 4     u 4
                                                                                                                                                          of Business In This State

u 2    U.S. Government                   u 4 Diversity                                                 Citizen of Another State          u 2     u    2   Incorporated and Principal Place     u 5      u 5
         Defendant                                                                                                                                           of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                       Citizen or Subject of a           u 3     u    3   Foreign Nation                       u 6      u 6
                                                                                                         Foreign Country
IV. NATURE OF SUIT                       (Place an “X” in One Box Only)
          CONTRACT                                              TORTS                                    FORFEITURE/PENALTY                          BANKRUPTCY                     OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY              u 610 Agriculture                   u 422 Appeal 28 USC 158           u   400 State Reapportionment
u   120 Marine                       u    310 Airplane                 u 362 Personal Injury -         u 620 Other Food & Drug             u 423 Withdrawal                  u   410 Antitrust
u   130 Miller Act                   u    315 Airplane Product               Med. Malpractice          u 625 Drug Related Seizure                28 USC 157                  u   430 Banks and Banking
u   140 Negotiable Instrument                 Liability                u 365 Personal Injury -               of Property 21 USC 881                                          u   450 Commerce
u   150 Recovery of Overpayment      u    320 Assault, Libel &               Product Liability         u 630 Liquor Laws                     PROPERTY RIGHTS                 u   460 Deportation
       & Enforcement of Judgment              Slander                  u 368 Asbestos Personal         u 640 R.R. & Truck                  u 820 Copyrights                  u   470 Racketeer Influenced and
u   151 Medicare Act                 u    330 Federal Employers’             Injury Product            u 650 Airline Regs.                 u 830 Patent                              Corrupt Organizations
u   152 Recovery of Defaulted                 Liability                      Liability                 u 660 Occupational                  u 840 Trademark                   u   480 Consumer Credit
        Student Loans                u    340 Marine                    PERSONAL PROPERTY                    Safety/Health                                                   u   490 Cable/Sat TV
        (Excl. Veterans)             u    345 Marine Product           u 370 Other Fraud               u 690 Other                                                           u   810 Selective Service
u   153 Recovery of Overpayment               Liability                u 371 Truth in Lending                      LABOR                     SOCIAL SECURITY                 u   850 Securities/Commodities/
        of Veteran’s Benefits        u    350 Motor Vehicle            u 380 Other Personal            u 710 Fair Labor Standards          u 861 HIA (1395ff)                        Exchange
u   160 Stockholders’ Suits          u    355 Motor Vehicle                  Property Damage                 Act                           u 862 Black Lung (923)            u   875 Customer Challenge
u   190 Other Contract                        Product Liability        u 385 Property Damage           u 720 Labor/Mgmt. Relations         u 863 DIWC/DIWW (405(g))                  12 USC 3410
u   195 Contract Product Liability   u    360 Other Personal                 Product Liability         u 730 Labor/Mgmt.Reporting          u 864 SSID Title XVI              u   890 Other Statutory Actions
u   196 Franchise                             Injury                                                        & Disclosure Act               u 865 RSI (405(g))                u   891 Agricultural Acts
       REAL PROPERTY                       CIVIL RIGHTS                 PRISONER PETITIONS             u 740 Railway Labor Act               FEDERAL TAX SUITS               u   892 Economic Stabilization Act
u   210 Land Condemnation            u    441 Voting                   u 510 Motions to Vacate         u 790 Other Labor Litigation        u 870 Taxes (U.S. Plaintiff       u   893 Environmental Matters
u   220 Foreclosure                  u    442 Employment                     Sentence                  u 791 Empl. Ret. Inc.                      or Defendant)              u   894 Energy Allocation Act
u   230 Rent Lease & Ejectment       u    443 Housing/                    Habeas Corpus:                     Security Act                  u 871 IRS—Third Party             u   895 Freedom of Information
u   240 Torts to Land                        Accommodations            u 530 General                                                             26 USC 7609                         Act
u   245 Tort Product Liability       u    444 Welfare                  u 535 Death Penalty                   IMMIGRATION                                                     u   900Appeal of Fee Determination
u   290 All Other Real Property      u    445 Amer. w/Disabilities -   u 540 Mandamus & Other          u 462 Naturalization Application                                              Under Equal Access
                                             Employment                u 550 Civil Rights              u 463 Habeas Corpus -                                                         to Justice
                                     u    446 Amer. w/Disabilities -   u 555 Prison Condition               Alien Detainee                                                   u   950 Constitutionality of
                                             Other                                                     u 465 Other Immigration                                                       State Statutes
                                     u    440 Other Civil Rights                                            Actions




V. ORIGIN                  (Place an “X” in One Box Only)                                                                                                                                    Appeal to District
u 1 Original            u 2 Removed from                    u 3 Remanded from                     u 4 Reinstated or u 5 Transferred  from
                                                                                                                        another district  u 6 Multidistrict                        u 7 Judge from
                                                                                                                                                                                       Magistrate
    Proceeding                 State Court                             Appellate Court                Reopened                                Litigation
                                                                                                                        (specify)                                                            Judgment
                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                      21 U.S.C. § 841(a)(1) and 21 U.S.C. § 881(a)(6)
VI. CAUSE OF ACTION Brief description of cause:
                      forfeiture of proceeds used or intended to be used to facilitate narcotics trafficking
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION      DEMAND $                     CHECK YES only if demanded in complaint:
     COMPLAINT:           UNDER F.R.C.P. 23                                               JURY DEMAND:         u Yes     ✔
                                                                                                                         u No
VIII. RELATED CASE(S)
                        (See instructions):
      IF ANY                                JUDGE                                    DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
 12/21/2020                                                              s/ Judith R. Harper
FOR OFFICE USE ONLY

    RECEIPT #                   AMOUNT                                        APPLYING IFP                                       JUDGE                           MAG. JUDGE
